DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. All claims are supported by the oldest parent application, application 14/313685, and therefore have an effective filing date of 6/24/2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bartee et al. 2010/0217392 (hereafter referred to as Bartee) in view of Horvath DE 10 2012 024 206 A1 (hereafter referred to as Horvath; refer to the English language version, US 2015/0265407, for passages referenced herein).
Regarding claims 19 and 20, Bartee discloses a membrane configured to guide bone and tissue regeneration for a bone defect, the membrane comprising a first layer 116 made of ePTFE configured to contact bone and including pores in a size range of 30 micrometers to 1000 micrometers (table 1 discloses an internodal distance of 65 +/- 15 microns; see pars.42, 50, and 54 and the internodal distance is the pore size), and a second layer 114 made of an unsintered, substantially unexpanded PTFE having a denser structure compared to the first layer (par.50 discloses the same density of the instant application dPTFE; dense PTFE has a higher density than expanded PTFE since the expanded PTFE has measurable internodal distance of for example 65 microns and the dense PTFE has a nominal pore channel size of less than about 5 microns or 0.5 microns as discussed in par.43) and having a limited porosity that allows for passage of ions and other small molecules necessary for cellular nourishment and waste transport (par.31 discloses this functional limitation), wherein pore channels of the second layer have a nominal pore channel size of less than 5 micrometers (par.43 says less than 5 micrometers and less than 0.5 micrometers), the second layer fixedly coupled to the first layer (par.38 and 54-56), wherein the membrane is capable of being spread over a bone defect (fig.5), wherein the membrane comprises second perforations 102 capable of receiving fasteners configured to hold the membrane in place at the bone defect (pars.13, 48, 54 and 60; fig.10). While Bartee discloses the invention substantially as claimed, Bartee does not disclose first perforations extending through the membrane, wherein the first perforations comprise substantially circular co-axial through-holes having common dimensions through the first and second layer which through-holes have diameters of about 0.5 mm to about 1.0 mm.
Horvath teaches a membrane for guided bone regeneration for a bone defect, in the same field of endeavor, wherein the membrane has a plurality of layers 10, 20, and 30, including a porous bone contacting layer 30 (par.118), wherein the membrane comprises first perforations 40 extending through all layers of the membrane, wherein the first perforations comprise substantially circular co-axial through-holes 40 having common dimensions through the plurality of layers (figs. 1-3) which through-holes have diameters of about 0.5 mm to about 1.0 mm (par.63 gives an example of 1 mm and par.65 discloses a range of 0.1-1.5 mm) for the purpose of ensuring the bone defect is well supplied with nutrients and blood through the pores and to allow for osteoblasts to receive enough biomechanical pulses to be stimulated to form bone (par.36). Horvath par.36 discusses that it appears, surprisingly, that providing biomechanical pulses is far more important than shielding the bone defect from ingrowth of surrounding connective tissue and as such, the membrane can be preferably perforated. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the perforations comprising substantially circular through-holes having a diameter of 1 mm as taught by Horvath to the membrane of Bartee in order to improve nutrient and blood supply as well as biomechanical pulses to the bone defect to enhance clinical outcomes. 
Regarding claim 21, Bartee discloses the claimed thickness in par.15.
Regarding claim 22, Horvath teaches a size range for the pores in pars. 65-67. While Horvath does not specifically teach varying the size of the pores/perforations across the membrane, varying the size of the perforations would have been an obvious matter of design choice since a variation in the size of the perforations were not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B). Further, it is to be expected that the perforations vary in size at least somewhat due to manufacturing tolerances.
Regarding claim 23, see Bartee par.13 which discloses at least screws and pins for fastening the device which will perforate the membrane in use. Note that the fasteners are not positively claimed since claim 19 recites “configured to receive fasteners” which is directed to an intended use of the fasteners with the membrane.
Regarding claim 24, see fig.10 of Bartee which shows reinforcement binder 101 comprising multiple elongated members 103 having free ends that extend away from a central junction. The ends have predrilled holes 102 which are capable of receiving a fastener that passes through at least one of the first or second layers to hold the membrane in place (par.54).
Regarding claim 25, Bartee par.42 discloses the binder is enveloped between the layers of the membrane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774